Per Curiam.

The long-term loan was contingent upon demonstrated earnings as is covered in the letter of commitment with American United Life Insurance Company. The commission is not privileged to disregard the previous orders approving this long-term loan.
The commitments under the loan agreement require that the appellant pay 6% for the $100,000 borrowed, and that it retire its debt at the rate of $5,000 per year, and it is further committed to the payment of dividends on its preferred stock in the amount of $4,000. These commitments total $15,000. The commission now is in no position to- reduce the earnings which would result in the appellant’s default on its obligation. The commission authorized and approved this loan and the conditions thereof. The commission, at this late date, is in no position to ignore its approval.
*160The order of the commission is unlawful and unreasonable. The commission is required to follow its order of April 14, 1960, in considering appellant’s application for increased rates.

Order reversed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Radcliee, O’Neill and Griffith, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.